Exhibit 10.29

 

2004

 

Executive Deferred Compensation Plan

 

Summary

 

The Pharmacopeia Deferred Compensation Plan is designed to allow key executives
and members of the Board of Directors to defer compensation from federal taxes
and to provide a vehicle for tax-deferred investment growth. It also functions
as a retention mechanism through the use of a vesting schedule for Company-made
matches and bonus awards. For a more complete review of the mechanics of
Pharmacopeia’s Executive Deferred Compensation Plan, please review the EDCP
Overview.

 

Participation

 

This plan is restricted to full time, US-based Vice Presidents of the Company
and members of its Board of Directors

 

Enrollment

 

Annual Deferral Amounts: The deferred compensation arrangement will be provided
as a benefit enhancement for key executives and members of the Board of
Directors allowing deferrals of up to 100% of annual compensation.

 

Election Timing: Deferral elections are effective as of January 1st of the year
in which the deferred compensation is earned. Participants may elect individual
elections for each of their annual base salary and their annual bonus amounts.

 

Due Dates: Enrollment forms for 2004 should be returned no later than December
31, 2003 to:

 

PCOP Employees and Board Members:

 

[NAME]

 

Investment Options

 

Deferrals will be invested into the Merrill Lynch- trusteed permissible
investment options under the oversight of Merrill Lynch and at the direction of
the participant. Individuals may direct their

 

--------------------------------------------------------------------------------


 

deferrals into stocks, bonds and/or preferreds that meet Merrill Lynch Trust
requirements (must be rated by S&P or Moody’s: stock as B+ or higher, and debt
securities as BBB or higher, commercial paper as A2 or higher).

 

In addition, the following summarizes the Merrill Lynch mutual fund options:

 

Aim, Dreyfus, Lord Albert, Provident, Alger, Eaton Vance, Mainstay Funds,
Putnam, Alliance Capital, Evergreen, Merrill Lynch, Saloman Bros, American
Funds, Federated Investors, MFS, Seligman, Aquila, Fidelity Advisor, Montgomery,
Stagecoach, Blackrock, Forum Funds, Munder, Statestreet, Calamos, FPA Funds,
Nations Funds, SunAmerica, Calvert, Franklin/Templeton, New England Funds, Van
Eck, Chase, Vista, GAM Funds, Northstar Funds, Van Kampen Cohen & Steers,
Hartford Funds, Nuveen Victory Funds, Conseco Ivy Funds, Oppenheimer
Countrywide, John Hancock, Pacific Capital, Davis Funds, Jundt Funds, Phoenix,
Dean Funds, Kemper, Pilgrim, America, Delaware, Voyager, Kopp Funds, Pimco,
Deutche Funds, Liberty Funds, Pioneer Funds

 

Investment selections should be made in consultation with our plan investment
counselor at Merrill Lynch.  His contact information follows. Upon receipt of
your enrollment form, he will contact you to plan an individual investment
strategy.

 

Company Contributions

 

Matching Contributions: At its discretion, the Company may recommend to the
Board of Directors that it make a discretionary matching contribution of up to
$5,000 annually per eligible participant. This contribution will be contingent
upon the individual participant making an equivalent annual salary deferral
during the plan year for which the match would be awarded.

 

Bonus Contributions: Participants will be eligible for a bonus contribution
based upon the stock performance of Pharmacopeia relative to the performance of
the Russell 2000 Index*. The bonus will be awarded based upon Pharmacopeia stock
out-performing the above named and chosen index on a percentage over percentage
basis. For each percentage point that Pharmacopeia stock out-performs the above
named and chosen index, the participant will be eligible to receive a bonus
equivalent to that percentage of his/her

 

--------------------------------------------------------------------------------


 

base salary or director’s fees up to a maximum bonus award of 20% of base salary
or of director’s fees. Bonus achievement will be determined based upon stock
versus index performance on a calendar year basis (growth or decline between 1/1
and 12/31of a given year). In the event that Pharmacopeia Inc. has negative
stock price performance for a given year, the Board of Directors reserves the
right to make a discretionary determination regarding whether or not a bonus
contribution payment is to be made and to its amount, even if such stock price
performance is better than the Russell 2000 Index. *

 

--------------------------------------------------------------------------------

*The Russell 2000 Index measures the performance of the 2000 smallest companies
within the Russell 3000 Index. It provides a broad representation of industry
sectors and has demonstrated a high correlation with other small cap indices.
The average market capitalization within the index is $580MM. The largest market
cap within the fund is $1.5B

 

Company Contribution Vesting Schedule: Company-made Matching Contributions and
Bonus Contributions will vest over 3-years at 33 1/3% per year. Vesting will be
rolling and commence on the date the contribution is made on behalf of the
eligible individual.

 

Plan Distributions

 

Distributions may be made either in a lump sum on a pre-determined date as
directed by the participant at the time of deferral or at termination of
employment.

 

Plan Administration

 

The deferred compensation plan will be approved and administered at the
direction of the Compensation Committee of Pharmacopeia’s Board of Directors.

 

--------------------------------------------------------------------------------